Caton, C. J. , Flinchbaugh -.should undoubtedly have been made a party. These bills show that Miller sold and conveyed the patent right to the complainants, as the agent and attorney of Flinchbaugh, and although the deeds of the land and the notes ■ may have run to him personally, he received them in trust for his principal, and in equity the principal’s rights must be regarded, and he must have an opportunity of defending them. The bill is also defective in not offering to re-convey the titles to the patent. The complainant cannot get relief by a rescission of the contracts, without placing the other party in statu quo. . In the last case we should be induced to reverse the decree upon the merits, but as Flinchbaugh is not a party, and would not be concluded, the same order will have to be entered in both cases. The decrees in both cases are reversed, and the suits remanded, with leave to the complainants to amend their bills and make Flinchbaugh a party. Reversed and remanded.